UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54298 eMONEco INC. (Exact name of registrant as specified in its charter) Nevada 80-0818756 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4745 W. 136th Street, Leawood, KS 66224 (Address of principal executive offices, zip code) 913-871-4336 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [] APPLICABLE ONLY TO CORPORATE ISSUERS As of March 24, 2014,there were 262,513,359 shares of common stock, $0.001 par value per share, outstanding. 2 eMoneco, Inc. (formerly Mascot Ventures, INC.) (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JANUARY 31, 2014 INDEX Index Page Part I. Financial Information Item 1. Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 4. Controls and Procedures. 8 Part II. Other Information Item 1. Legal Proceedings. 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 9 Item 3. Defaults Upon Senior Securities. 9 Item 4. Mining Safety Disclosures. 9 Item 5. Other Information. 9 Item 6. Exhibits. 10 Signatures 11 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of eMONEco, Inc., a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology.These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the volatility of minerals prices, the possibility that exploration efforts will not yield economically recoverable quantities of minerals, accidents and other risks associated with mineral exploration and development operations, the risk that the Company will encounter unanticipated geological factors, the Company’s need for and ability to obtain additional financing, the possibility that the Company may not be able to successful launch its mobile banking operations, the exercise of an anticipated majority holding through our Preferred Series A sharescontrolled by the Company’s CEO holds of the Company’s voting securities, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 4 PART I. FINANCIAL INFORMATION. ITEM 1. FINANCIAL INFORMATION. PAGES Balance Sheets as of January 31, 2014 and October 31, 2013 (unaudited). F-1 Statements of Operations for the three months ended January 31, 2014 and 2013, and the period from September 25, 2007 (Inception) to January 31, 2014 (unaudited). F-2 Statements of Cash Flows for the three months ended January 31, 2014 and 2013, and the period from September 25, 2007 (Inception) to January 31, 2014 (unaudited). F-3 Notes to Financial Statements (unaudited). F-4 to F-5 5 eMONEco INC. (formerly Mascot Ventures, Inc.) (A Development Stage Company) BALANCE SHEETS (Unaudited) January 31, October 31, ASSETS Current Assets Cash and cash equivalents $ $ Mobile Mone Reserve - Total current assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expense $ $ Accounts payable-related party Advances from related parties Convertible notes payable - Total current liabilities Convertible note payable, net discount of $29,181 and $0 at January 31, 2014 and October 31, 2013 respectively Derivative liability Total Liabilities STOCKHOLDERS' DEFICIT Preferred stock $0.001 par value, 10,000,000 shares authorized, 100 Series A designated, noneissued as of January 31, 2014 andOctober 31, 2013 respectively Common stock $0.001 par value, 500,000,000 shares authorized262,513,359 shares issued and outstanding at January 31, 2014 and 154,180,000 at October 31, 2013 Additional paid-in capital ) ) Deficit accumulated during development stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES ANDSTOCKHOLDERS' DEFICIT $ $ The accompanying nots are an integral part of these financial statements F-1 eMONEco INC. (formerly Mascot Ventures, Inc.) (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended January 31, Three Months Ended January 31, Inception (September 25, 2007) Through January 31, Operating Costs General and Administrative $ $ $ Impairment loss - - Total Operating Costs ) ) ) Amortization expense ) - ) Interest expense ) - ) Derivative income - Interest income - - Net Loss $ ) $ ) $ ) Net Loss per share basic and diluted $ ) $ ) Weighted average number of common shares outstanding basic and diluted The accompanying nots are an integral part of these financial statements F-2 eMONEco INC. (formerly Mascot Ventures, Inc.) STATEMENTS OF CASH FLOWS (Unaudited) Inception (September 25, 2007) Three Months Ended Through January 31, January 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Impairment loss - - Stock issued for services - Donated services - Amortization of debt discount - Derivative expense ) - ) Changes in operating assets and liabilities: Accounts payable and accrued expenses Accounts payable-related party - Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Mobile Mone Reserve ) - ) Acquisition of mining claim - - ) Net cash used in investing activities ) - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from related party advances Repayments of related party advances ) - ) Proceeds from issuance of convertible notes - Issuance of common stock for cash - - Net cash provided by financing activities Net change in cash and cash equivalents Net increasein cash Cash and cash equivalents at beginning of period 5 - Cash and cash equivalents at end of period $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paidfor : Interest $
